Gabriela




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 7, 2015

                                       No. 04-14-00803-CV

                     Juan Francisco MONTALVO, M.D., F.A.C.O.G., et al,
                                        Appellants

                                                  v.

                                         Gabriela LOPEZ,
                                             Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2013-CVT-000841-D3
                           Honorable Becky Palomo, Judge Presiding

                                          ORDER
       The appellants’ petition for permission to appeal from an interlocutory order is
GRANTED. TEX. R. APP. P. 28.3. “A separate notice of appeal need not be filed” as “a notice
of appeal is deemed to have been filed on [the date of this order].” Id. at 28.3(k). This appeal is
governed by the rules for accelerated appeals. Id.

        The clerk’s record and reporter’s record are due within ten days from the date of this
order. Id. at 35.1(b). The clerk of this court is directed to file a copy of this order with the trial
court clerk. Id. at 28.3(k).

                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court